DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 10 November 2020.
Claims 1, 7, 11, and 17 have been amended.
Claims 1-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 10 November 2020 with regards to the 101 rejection have been fully considered but they are not persuasive.

With regards to the 101 rejection, the Applicant argues on pages 6 and 7 of their response, “The Applicant notes that a monitoring system configured in a manner receiving via a communications network a measure of grid stress from a meter of the local grid, the measure of grid stress obtained at a particular time for all members of the local grid and comprises at least one of an over production or over consumption of real and reactive power at the particular time by at least one energy component connected to the meter; and deriving at least one of financial incentives and financial disincentives, based on the measure grid stress at the particular time for all of the members on the local grid, to allow at least one member of all of the members of the local grid to instantaneously at least one of reduce production or consumption relating allow members of the grid to change consumption or production.  By not actively claiming any elements regarding changing production/consumption, the Applicant’s argument that the claims provide instantaneous adjustments to an energy component is beyond the scope of the claimed invention.  Third, it is also noted that that with respect to the Applicant’s argument that adjustment to an energy component can be made “without any command and control from a centralized control system,” it is noted that this element is not recited within the claims themselves, and thus goes beyond the scope of the claims, and is thus does not and cannot be an additional element in the claims that adds significantly 

Applicant’s arguments with respect to claims 1 and 11 with regards to have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a measure of grid stress from a meter of the local grid, the measure of grid stress obtained at a particular time for all members of the local grid; and deriving financial incentives/disincentives, based on the measure grid stress at the particular time for all of the members on the local grid, to allow at least one member of all of the members of the local grid to instantaneously at least one of reduce production or consumption relating to at least one of generation, storage, or loading of real and reactive power of the at least one energy component in real time to maintain at least one of a local grid voltage or frequency.
The limitations of receiving a measure of grid stress from a meter of the local grid, the measure of grid stress obtained at a particular time for all members of the local 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve he functioning of a computer another technology, or technical field.  The claims do not recite additional elements that apply or use the abstract idea with or by a particular machine.  The claims do not recite additional elements that transform an article from one state or thing into another.  The claims do not recite additional elements that apply or use the abstract 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor, communication network, and meter to perform steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims 2-10 and 12-20, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or recite significantly more than the abstract idea.  In particular, they further recite determining economic values for real power flow and reactive power flow, and determining an incentive/disincentive for the customer based on the economic values of real and reactive power flows and amounts of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Gorp et al. (US 2004/0225625 A1) (hereinafter Van Gorp), in view of Forbes, JR. (US 2014/0018969 A1) (hereinafter Forbes), and further in view of Birkelund (US 20120326503 A1) (hereinafter Birkelund)

With respect to claims 1 and 11, Van Gorp teaches:
A monitoring system, comprising at least one processor, for receiving over a communications network, a measure of grid stress from a meter of the local grid, the measure of grid stress obtained at a particular time and comprises at least one of an over production or over consumption of real and reactive power at the particular time by at least one energy component connected to the meter (See at least paragraphs 20, 28, and 50 which describe using devices to measure the demand and consumption of an electricity grid).
And deriving at least one of financial incentives and financial disincentives, based on the measure of grid stress at the particular time, to allow at least one member of all the members of the local grid to change behavior (See at least paragraphs 22, 23, 24, 26, 27, 28, and 81-84 which describe deriving pricing schemes for customers regarding the consumption of electricity, wherein the customers are assessed a penalty charge if they fail a curtailment).

Van Gorp discloses all of the limitations of claims 1 and 11 as stated above.  Van Gorp does not explicitly disclose, however Forbes teaches:
Deriving at least one of financial incentives and financial disincentives, based on the measure of grid stress at the particular time, to allow at least one member of all of the members of the local grid instantaneously at least one of reduce production or consumption relating to at least one generation, storage, or loading of the real and reactive power of the at least one energy component in real time to maintain at least one of a local grid voltage or frequency (See at least paragraphs 93, 94, 129, and 132 which describe measuring grid stress metrics, including frequency and voltage, wherein the system uses curtailment strategies, including rewards and incentives, to reduce energy consumption by users, wherein the curtailment strategy is used to maintain grid stabilization).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of monitoring grid stress and determining financial incentives/disincentives for limiting use, wherein the real and reactive power are monitored of Van Gorp, with the system and method of measuring grid stress metrics, including frequency and voltage, wherein the system uses curtailment strategies, including rewards and incentives, to reduce energy consumption by users, wherein the curtailment strategy is used to maintain grid stabilization of Forbes.  By using curtailment strategies, such as rewards for lowering usage, a utility operator would predictably be able to lower the stress on the utility grid, and thus prevent voltage drops from demand and frequency fluctuations beyond a desirable range.

Van Gorp and Forbes discloses all of the limitations of claims 1 and 11 as stated above.  Van Gorp  and Forbes do not explicitly disclose, however Birkelund teaches:
A monitoring system, comprising at least one processor, for receiving via a communications network a measure of grid stress from a meter of the local grid, the measure of grid stress obtained at a particular time for all members of the local grid and comprises at least one of an over production or over consumption of real and reactive power at the particular time by at least one energy component connected to the meter; Deriving a curtailment plan, based on the measure of grid stress at the particular time for all of the members on the local grid, to allow at least one member of all of the members of the local grid to instantaneously at least one of reduce production or consumption relating to at least one of generation, storage, or loading of power of the at least one energy component in real time to maintain at least one of a local grid voltage or frequency (See at least paragraphs 143, 144, 153-164, 171-176, 180, 197, and 262 which describe a control system that uses a meter to measure grid stress for all members of a utility grid, wherein the grid stress comprises over production or over demand, and wherein the system derives curtailment plans for members the grid to reduce production or reduce consumption relating to generation and loading of power).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of monitoring grid stress and determining financial incentives/disincentives for limiting use, wherein the real and reactive power are monitored of Van Gorp, with the system and method of measuring grid stress metrics, including frequency and voltage, wherein the system uses curtailment strategies, including rewards and incentives, to reduce energy consumption by users, wherein the curtailment strategy is used to maintain grid stabilization of Forbes, uses a meter to measure grid stress for all members of a utility grid, wherein the grid stress comprises over production or over demand, and wherein the system derives curtailment plans for members the grid to reduce production or reduce consumption relating to generation and loading of power of Birkelund.  By deriving curtailment plans to adjust grid stress measured by a meter, a control system will predictably increase the health of an energy grid.

Claims 2-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Gorp, Forbes, and Birkelund, as applied to claims 1 and 11 above, and further in view of Ellis (US 2003/0009401 A1) (hereinafter Ellis).

With respect to claims 2 and 12, Van Gorp, Forbes, and Birkelund discloses all of the limitations of claims 1 and 11 as stated above.  In addition, Van Gorp teaches:
Wherein the monitoring system: determines, for each of at least one member of the local grid, (1) an economic value of real power flow, based on a value of a first indicia that represents grid stress affiliated with real power flow associated with the member, and (II) an economic value of reactive power flow, based on a value of a second indicia that represents grid stress affiliated with reactive power flow associated with the member (See at least paragraphs 22, 23, 24, 26, 27, 28, 50, and 81-84 which describe deriving pricing schemes for customers regarding the consumption of electricity, wherein the system additionally uses the price for the real and reactive power flows based on the consumption demand of the flows).

Van Gorp discloses all of the limitations of claims 2 and 12 as stated above.  Van Gorp does not explicitly disclose, however Ellis teaches:
Wherein the monitoring system: determines, for each of the at least one member of the local grid, a financial incentive or a financial disincentive for the member based on (a) the corresponding economic value of real power flow, (b) the corresponding economic value of reactive power flow, (c) an amount of real power flow associated with the member, and (d) an amount of reactive power flow associated with the member (See at least paragraphs 22, 25, 318, 323-326, and 350 which describe determining the financial incentives/disincentives based on the customers participating in a curtailment program, wherein the incentives/disincentives are based on the price of real and reactive power and measured amount of real and reactive power).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of monitoring grid stress and determining financial incentives/disincentives for limiting use, wherein the real and reactive power are monitored of Van Gorp, with the system and method of measuring grid stress metrics, including frequency and voltage, wherein the system uses curtailment strategies, including rewards and incentives, to reduce energy consumption by users, wherein the curtailment strategy is used to maintain grid stabilization of Forbes, uses a meter to measure grid stress for all members of a utility grid, wherein the grid stress comprises over production or over demand, and wherein the system derives curtailment plans for members the grid to reduce production or reduce consumption relating to generation and loading of power of Birkelund, 

With respect to claims 3 and 13, the combination of Van Gorp, Forbes, Birkelund, and Ellis discloses all of the limitations of claims 1, 2, 11, and 12 as stated above.  In addition, Van Gorp teaches:
Wherein, for each of the at least one member of the local grid, the value of the first indicia and the value of the second indicia are determined based on a plurality of data samples measured at a location proximate to the member on a power line of the local grid, wherein the plurality of data samples comprises an amount of real power flow and an amount of reactive power flow (See at least paragraphs 20, 28, and 50 which describe using devices to measure the demand and consumption of an electricity grid, wherein the devices are proximate to a customer’s line and measure real and reactive power).

With respect to claims 4 and 14, Van Gorp/Forbes/Birkelund/Ellis discloses all of the limitations of claims 1, 2, 11, and 12 as stated above.  In addition, Van Gorp teaches:
Wherein determining the economic value of real power flow comprises identifying a point on a real power billing curve that corresponds to the value of the first indicia (See at least paragraphs 22, 23, 24, 26, 27, 28, 50, and 81-84 which describe deriving pricing schemes for customers regarding the consumption of electricity, wherein the system additionally uses the price for the real and reactive power flows based on the consumption demand of the flows).

With respect to claims 5 and 15, Van Gorp/Forbes/Birkelund/Ellis discloses all of the limitations of claims 1, 2, 4, 11, 12, and 14 as stated above.  In addition, Van Gorp teaches:
Wherein the real power billing curve denotes values for the first indicia vs. financial amounts per kilowatt hour (See at least paragraphs 22, 23, 24, 26, 27, 28, 50, 81-84, and figures 7a-7d which describe deriving pricing schemes for customers regarding the consumption of electricity, wherein the system additionally uses the price for the real and reactive power flows based on the consumption demand of the flows, wherein the pricing is modeled as the demand vs the cost/kwh).

With respect to claims 6 and 16, Van Gorp/Forbes/Birkelund/Ellis discloses all of the limitations of claims 1, 2, 4, 5, 11, 12, 14, and 15 as stated above.  In addition, Van Gorp teaches:
Wherein the y-intercept of the real power billing curve is offset from zero by an amount that represents a tax on all members of the local grid  (See at least paragraphs 22, 23, 24, 26, 27, 28, 50, 81-84, and figures 7a-7d which describe 

With respect to claims 7 and 17, Van Gorp/Forbes/Birkelund/Ellis discloses all of the limitations of claims 1, 2, 11, and 12 as stated above.  In addition, Van Gorp teaches:
Wherein determining the economic value of reactive power flow comprises identifying a point on a reactive power billing curve that corresponds to the value of the second indicia (See at least paragraphs 22, 23, 24, 26, 27, 28, 50, and 81-84 which describe deriving pricing schemes for customers regarding the consumption of electricity, wherein the system additionally uses the price for the real and reactive power flows based on the consumption demand of the flows).
 
With respect to claims 8 and 18, Van Gorp/Forbes/Birkelund/Ellis discloses all of the limitations of claims 1, 2, 7, 11, 12, and 17 as stated above.  In addition, Van Gorp teaches:
Wherein the reactive power billing curve denotes values for the second indicia vs. financial amounts per kilovolt-ampere reactive hour (See at least paragraphs 22, 23, 24, 26, 27, 28, 50, 81-84, and figures 7a-7d which describe deriving pricing schemes for customers regarding the consumption of electricity, wherein the 

With respect to claims 9 and 19, Van Gorp/Forbes/Birkelund/Ellis discloses all of the limitations of claims 1-3 and 11-13 as stated above.  In addition, Van Gorp teaches:
For each of the at least one member of the local grid, a meter coupled to the power line at the location proximate to the member to obtain the plurality of data samples (See at least paragraphs 20, 28, and 50 which describe using devices to measure the demand and consumption of an electricity grid, wherein the devices are proximate to a customer’s line and measure real and reactive power).

With respect to claims 10 and 20, Van Gorp/Forbes/Birkelund/Ellis discloses all of the limitations of claims 1-3, 9, 11-13 and 19 as stated above.  In addition, Van Gorp teaches:
Wherein, for each of the at least one member of the local grid, the meter computes the corresponding values of the first and the second indicia (See at least paragraphs 20, 28, and 50 which describe using devices to measure the demand and consumption of an electricity grid, wherein the devices are proximate to a customer’s line and measure real and reactive power).

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
3 May 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628